[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 08-14512                     APRIL 8, 2009
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                 CLERK

               D. C. Docket No. 04-00070-CR-ORL-31GJK

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

MARCUS RAQUAL WILLIAMS,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 8, 2009)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Marcus Raqual Williams, a federal prisoner convicted of a cocaine-base

offense, appeals the district court’s denial of his motion for a reduced sentence

under 18 U.S.C. § 3582(c)(2). On appeal, Williams argues the district court erred

in concluding it lacked authority to apply United States v. Archer, 531 F.3d 1347

(11th Cir. 2008), retroactively in a § 3582(c)(2) proceeding.

      “We review a district court’s decision whether to reduce a sentence pursuant

to [§ 3582(c)(2)] . . . for abuse of discretion.” United States v. Brown, 332
F.3d 1341, 1343 (11th Cir. 2003). A district court may not modify a term of

imprisonment once it has been imposed except where expressly permitted by

statute or by Fed. R. Crim. P. 35. 18 U.S.C. § 3582(c)(1)(B). One statutory

exception to this general rule includes relief under § 3582(c)(2), which provides:

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C.
      [§] 994(o), upon motion of the defendant or the Director of the
      Bureau of Prisons, or on its own motion, the court may reduce the
      term of imprisonment, after considering the factors set forth in
      [§] 3553(a) to the extent that they are applicable, if such a reduction
      is consistent with applicable policy statements issued by the
      Sentencing Commission.

18 U.S.C. § 3582(c)(2). “[A] sentencing adjustment undertaken pursuant to

[§] 3582(c)(2) does not constitute a de novo resentencing.” United States v.




                                          2
Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005) (quoting United States v.

Bravo, 203 F.3d F.3d 778, 781 (11th Cir. 2000)).

       Because Archer is not a retroactive guideline amendment promulgated by

the Commission, it cannot establish an independent jurisdictional basis under

§ 3582(c)(2). Accordingly, the district court did not err in determining that it

lacked authority to apply Archer retroactively in a § 3582(c)(2) proceeding.1

       AFFIRMED.




       1
          Williams had previously filed a motion for a reduced sentence under § 3582(c)(2),
requesting a reduction based on Amendment 706 to the Guidelines. The district court denied the
motion because Williams was sentenced based on the career offender provisions of the Guidelines.
Williams did not appeal the denial of that motion, and thus it is not before this Court on appeal.

                                                3